Exhibit 10.1

 

 

INTERNATIONAL ISOTOPES INC.

 

AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN

 

(effective July 14, 2020)

 

ARTICLE 1. PURPOSE

 

The purpose of this Plan is to provide employees of the Company and its
Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company. It is the intention of the Company to have the Plan qualify as an
"employee stock purchase plan" under Section 423 of the Code. The provisions of
this Plan, accordingly, shall be construed so as to extend and limit
participation in a manner consistent with the requirements of that Section of
the Code.

 

ARTICLE 2. DEFINITIONS

 

Certain terms used in this Plan have the meanings set forth in Appendix I.

 

ARTICLE 3. ELIGIBILITY REQUIREMENTS

 

3.1 Initial Eligibility. Except as provided in Section 3.2, each Employee shall
become eligible to participate in the Plan in accordance with Article 4 on the
first Enrollment Date on or following the later of (a) the date such individual
becomes an Employee; or (b) the Effective Date. Participation in the Plan is
entirely voluntary.

 

3.2 Limitations on Eligibility. The following Employees are not eligible to
participate in the Plan:

 

(a) Employees whose customary employment is twenty (20) hours or less per week
or any lesser number of hours established by the Committee;

 

(b) Employees whose customary employment is for not more than five (5) months in
any calendar year or any lesser period in a calendar year established by the
Committee; and

 

(c)  Employees who, immediately upon purchasing Shares under the Plan, would own
directly or indirectly, an aggregate of five percent (5%) or more of the total
combined voting power or value of all outstanding shares of all classes of stock
of the Company or any Subsidiary (and for purposes of this paragraph, the rules
of Section 424(d) of the Code shall apply, and stock which the Employee may
purchase under outstanding options shall be treated as stock owned by the
Employee).

 

ARTICLE 4. ENROLLMENT

 

Any Eligible Employee may enroll in the Plan for any Offering Period by
completing and signing an enrollment election form or by such other means as the
Committee shall prescribe and submitting such enrollment election to the Company
in accordance with procedures established by the Committee on or before the
Cut-Off Date with respect to such Offering Period. Unless otherwise determined
by the Committee, the enrollment election and the designated rate of payroll
deduction shall continue for future Offering Periods unless the Participant
changes or cancels the enrollment election or designated rate of payroll
deduction prior to the Cut-Off Date in accordance with procedures established by
the Committee.

 

 

 

 

 

 

ARTICLE 5. GRANT OF OPTIONS ON ENROLLMENT

 

5.1 Option Grant. Enrollment by an Eligible Employee in the Plan as of an
Enrollment Date will constitute the grant by the Company to such Participant of
an option on such Enrollment Date to purchase Shares from the Company pursuant
to the Plan.

 

5.2 Option Expiration. An option granted to a Participant pursuant to this Plan
shall expire, if not terminated for any reason first, on the earliest to occur
of (a) the end of the Offering Period in which such option was granted; (b) the
completion of the purchase of Shares under the option under Article 7; or (c)
the date on which participation of such Participant in the Plan terminates for
any reason.

 

5.3 Purchase of Shares. An option granted to a Participant under the Plan shall
give the Participant a right to purchase on a Purchase Date the largest number
of whole Shares, as determined by the Committee, which the funds accumulated in
the Participant's Account as of such Purchase Date will purchase at the
applicable Purchase Price; provided, however, that the Committee may, in its
discretion, limit the number of Shares purchased by each Participant in any
Purchase Period.

 

Notwithstanding anything to the contrary herein, to the extent required by
Section 423 of the Code, no Employee shall be granted an option under the Plan
(or any other plan of the Company or a Subsidiary intended to qualify under
Section 423 of the Code) which would permit the Employee to purchase Shares
under the Plan (and such other plan) in any calendar year with a Fair Market
Value (determined at the time such option is granted) in excess of $25,000 and
any payments made by a Participant in excess of this limitation shall be
returned to the Participant in accordance with procedures established by the
Committee.

 

ARTICLE 6. PAYMENT

 

The Committee may designate the time and manner for payment of Shares to be
purchased during the Purchase Period, including, but not limited to, through
payroll deductions from Compensation, the terms and conditions of which are
designated by the Committee. Payment amounts shall be credited on a bookkeeping
basis to a Participant's Account under this Plan. All payment amounts may be
used by the Company for any purpose and the Company shall have no obligation to
segregate such funds. No interest accrues on payments by Participants.

 

ARTICLE 7. PURCHASE OF SHARES

 

7.1 Option Exercise. Any option held by the Participant which was granted under
this Plan and which remains outstanding as of a Purchase Date shall be deemed to
have been exercised on such Purchase Date for the number of whole Shares, as
determined by the Committee, which the funds accumulated in the Participant's
Account as of the Purchase Date will purchase at the applicable Purchase Price
(but not in excess of the number of Shares for which options have been granted
to the Participant pursuant to Section 5.3). Options for other Shares for which
options have been granted which are not purchased on the last Purchase Date
during the Offering Period shall terminate. Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such Shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, and the requirements
of any stock exchange upon which the Shares may then be listed. As a condition
to the exercise of an option, the Committee may require the person exercising
such option to represent and warrant at the time of any such exercise that the
Shares are being purchased only for investment and without any present intention
to sell or distribute such Shares.

 

7.2 Refund of Excess Amount. If, after a Participant's exercise of an option
under Section 7.1, an amount remains credited to the Participant's Account as of
a Purchase Date, then the remaining amount shall be (a) if no further Purchase
Periods are immediately contemplated by the Committee, distributed to the
Participant as soon as administratively feasible, or (b) if another Purchase
Period is contemplated by the Committee, carried forward in the Account for
application to the purchase of Shares on the next following Purchase Date.

 

-2- 

 

 

 

7.3 Employees of Designated Subsidiaries. In the case of Participants employed
by a Designated Subsidiary, the Committee may provide for Shares to be sold
through the Subsidiary to such Participants, to the extent consistent with
Section 423 of the Code.

 

7.4 Pro Rata Allocation. If the total number of Shares for which options are or
could be exercised on any Purchase Date in accordance with this Article 7, when
aggregated with all Shares for which options have been previously exercised
under this Plan, exceeds the maximum number of Shares reserved in Article 12,
the Company shall allocate the Shares available for delivery and distribution in
the ratio that the balance in each Participant's Account bears to the aggregate
balances of all Participants' Accounts, and the remaining balance of the amount
credited to the Account of each Participant under the Plan shall be returned to
him or her as promptly as possible.

 

7.5 Notice of Disposition. If a Participant or former Participant sells,
transfers, or otherwise makes a disposition of Shares purchased pursuant to an
option granted under the Plan within two (2) years after the date such option is
granted or within one (1) year after the date such Shares were transferred to
the Participant, and if such Participant or former Participant is subject to
United States federal income tax, then such Participant or former Participant
shall notify the Company or a member of the Employer in writing of such sale,
transfer or other disposition within ten (10) days of the consummation of such
sale, transfer, or other disposition.

 

ARTICLE 8. WITHDRAWAL FROM THE PLAN, TERMINATION OF EMPLOYMENT, AND LEAVE OF
ABSENCE

 

8.1 Withdrawal from the Plan. A Participant may withdraw all funds accumulated
in the Participant's Account from the Plan during any Purchase Period by
delivering a notice of withdrawal to the Company or a member of the Employer (in
a manner prescribed by the Committee) at any time up to thirty (30) days prior
to the Purchase Date next following the date such notice of withdrawal is
delivered, or at such shorter time in advance of such Purchase Date as the
Committee may permit. If notice of complete withdrawal as described in the
preceding sentence is timely received, all funds then accumulated in the
Participant's Account shall not be used to purchase Shares, but shall instead be
distributed to the Participant as soon as administratively feasible and the
Company or member of the Employer will cease the Participant's payroll
withholding for the Plan in accordance with timing and other procedures
established by the Committee. An Employee who has withdrawn during a Purchase
Period may not return funds to the Company or a member of the Employer during
the same Purchase Period and require the Company or member of the Employer to
apply those funds to the purchase of Shares. Any Eligible Employee who has
withdrawn from the Plan may, however, re-enroll in the Plan on the next
subsequent Enrollment Date, if any.

 

8.2 Termination of Participation. Unless otherwise determined by the Committee,
participation in the Plan terminates when a Participant ceases to be employed by
the Company or a member of the Employer for any reason whatsoever or otherwise
ceases to be an Eligible Employee. Unless otherwise determined by the Committee,
such Participant shall be deemed to have elected a withdrawal from the Plan in
accordance with Section 8.1 and all funds accumulated in the Participant's
Account shall be distributed to the Participant.

 

8.3 Leave of Absence. If a Participant takes a leave of absence, such
Participant shall have the right, in accordance with procedures prescribed by
the Committee, to elect to withdraw from the Plan in accordance with Section
8.1. To the extent determined by the Committee or required by Section 423 of the
Code, certain leaves of absence may be treated as cessations of employment for
purposes of the Plan.

 

 

-3- 

 

 

 

ARTICLE 9. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, DISSOLUTION, LIQUIDATION,

MERGER OR ASSET SALE

 

9.1 Adjustments Upon Changes in Capitalization. Subject to any required action
by the shareholders of the Company, the right to purchase Shares of Common Stock
covered by a current Offering Period and the number of Shares which have been
authorized for issuance under the Plan for any future Offering Period, the
maximum number of Shares each Participant may purchase each Offering Period
(pursuant to Section 5.3 hereof), as well as the price per Share and the number
of Shares covered by each right under the Plan which have not yet been purchased
shall be proportionately adjusted in the sole discretion of the Committee for
any increase or decrease in the number of issued Shares resulting from a stock
split, reverse stock split, stock dividend, extraordinary cash dividend,
combination or reclassification of the Common Stock, or recapitalization,
reorganization, consolidation, split-up, spin-off, or any other increase or
decrease in the number of Shares effected without receipt of consideration by
the Company. Except as expressly provided otherwise by the Committee, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares.

 

9.2 Adjustments Upon Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Offering Period then in progress
shall be shortened by setting a new Purchase Date (hereinafter the "New Purchase
Date"), and shall terminate immediately prior to the consummation of such
proposed dissolution or liquidation, unless provided otherwise by the Committee.
The New Purchase Date shall be before the date of the Company's proposed
dissolution or liquidation. Each Participant will be notified in writing that
the Purchase Date for the Participant's right to purchase shares has been
changed to the New Purchase Date and that the applicable number of Shares will
automatically be purchased on the New Purchase Date, unless prior to such date
the Participant has withdrawn from the Plan as provided in Section 8.1 hereof.

 

9.3 Adjustment Upon Merger or Asset Sale. In the event of a proposed sale of all
or substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding right to purchase shares
shall be assumed or an equivalent right to purchase shares substituted by the
successor corporation or a parent or affiliate of the successor corporation. In
the event that the successor corporation refuses to assume or substitute the
right to purchase shares, any Offering Period then in progress shall be
shortened by setting a New Purchase Date and any Offering Period then in
progress shall end on the New Purchase Date. The New Purchase Date shall be
before the date of the Company's proposed sale or merger. Each Participant will
be notified in writing that the Purchase Date has been changed to the New
Purchase Date and that the applicable number of shares will be purchased
automatically on the New Purchase Date, unless prior to such date the
Participant has withdrawn from the Plan as provided in Section 8.1 hereof.

 

9.4 Committee Adjustment. Without limitation on the preceding provisions, in the
event of any corporate transaction, the Committee may make such adjustment it
deems appropriate to prevent dilution or enlargement of rights in the number and
class of Shares which may be delivered under Article 12, in the number, class of
or price of Shares available for purchase under the Plan and in the number of
Shares which an Employee is entitled to purchase and any other adjustments it
deems appropriate. Without limiting the Committee's authority under this Plan,
in the event of any transaction, the Committee may elect to have the options
hereunder assumed or such options substituted by a successor entity, to
terminate all outstanding options either prior to their expiration or upon
completion of the purchase of Shares on the next Purchase Date, or to take such
other action deemed appropriate by the Committee.

 

 

-4- 

 

 

 

ARTICLE 10. DESIGNATION OF BENEFICIARY

 

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom the amount
in his or her Account is to be paid in case of his or her death before he or she
receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Committee during the Participant's lifetime. In the absence of any such
designation, any Account balance remaining unpaid at the Participant's death
shall be paid to the Participant's estate or the Committee, in its sole
discretion, may pay such Account balance to the Participant's spouse or to any
one or more dependents or relatives of the Participant or to such other person
as the Committee may designate.

 

ARTICLE 11. ADMINISTRATION

 

11.1 Administration by Committee. The Plan shall be administered by the
Committee. The Committee shall have the authority to delegate duties to
officers, directors or employees of the Company.

 

11.2 Authority of Committee. The Committee shall have the full and exclusive
discretionary authority to construe and interpret the Plan and options granted
under it; to establish, amend, and revoke rules and regulations for
administration of the Plan (including, without limitation, the determination and
change of Offering Periods, Purchase Periods and payment procedures, the
requirement that Shares be held by a specified broker, and the establishment of
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars); to determine all questions of eligibility, disputed claims and policy
that may arise in the administration of the Plan; to make any changes to the
Plan or its operations to reduce or eliminate any unfavorable accounting
consequences to the extent deemed appropriate by the Committee; to permit
payroll withholding adjustments to adjust for delays or mistakes in processing
of withholding elections; to establish administrative procedures; and,
generally, to exercise such powers and perform such acts as the Committee deems
necessary or expedient to promote the best interests of the Company, including,
but not limited to, designating from time to time which Subsidiaries of the
Company shall be part of the Employer. The Committee's determinations as to the
interpretation and operation of this Plan shall be final and conclusive and each
action of the Committee shall be binding on all persons.

 

In exercising the powers described in the foregoing paragraph, the Committee may
adopt special or different rules for the operation of the Plan including, but
not limited to, rules which allow employees of any foreign Subsidiary to
participate in, and enjoy the tax benefits offered by, the Plan; provided that
such rules shall not result in any grantees of options having different rights
and/or privileges under the Plan in violation of Section 423 of the Code nor
otherwise cause the Plan to fail to satisfy the requirements of Section 423 of
the Code and the regulations thereunder.

 

11.3 Administrative Modification. The Plan provisions relating to the
administration of the Plan may be amended by the Committee from time to time as
may be desirable to satisfy any requirements of or under the federal securities
and/or other applicable laws of the United States, to obtain any exemption under
such laws, or to reduce or eliminate any unfavorable accounting consequences.

 

ARTICLE 12. NUMBER OF SHARES

 

Five million (5,000,000) Shares are reserved for sale and authorized for
issuance pursuant to the Plan, subject to adjustment as set forth in Article 9.
If any option granted under the Plan shall for any reason terminate without
having been exercised, the Shares not purchased under such option shall again
become available for the Plan. If on a given Purchase Date, the number of Shares
with respect to which options are to be exercised exceeds the number of Shares
then available under the Plan, the Committee shall make a pro rata allocation of
the Shares remaining available for purchase in as uniform a manner as shall be
practical and as it shall determine to be equitable.

 

-5- 

 

 

 

ARTICLE 13. MISCELLANEOUS

 

13.1 Restrictions on Transfer. Options granted under the Plan to a Participant
may not be exercised during the Participant's lifetime other than by the
Participant. Neither amounts credited to a Participant's Account nor any rights
with respect to the exercise of an option or to receive stock under the Plan may
be assigned, transferred, pledged, or otherwise disposed of in any way by the
Participant other than by will or the laws of descent and distribution. Any such
attempted assignment, transfer, pledge, or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
from the Plan in accordance with Section 8.1.

 

13.2 Administrative Assistance. If the Committee in its discretion so elects, it
may retain a brokerage firm, bank, or other financial institution to assist in
the purchase of Shares, delivery of reports, or other administrative aspects of
the Plan. If the Committee so elects, each Participant shall (unless prohibited
by applicable law) be deemed upon enrollment in the Plan to have authorized the
establishment of an account on his or her behalf at such institution. Shares
purchased by a Participant under the Plan shall be held in the Account in the
Participant's name, or if the Participant so indicates in the enrollment form,
in the Participant's name together with the name of his or her spouse in joint
tenancy with right of survivorship or spousal community property, or in certain
forms of trust approved by the Committee.

 

13.3 Treatment of Non-U.S. Participants. Participants who are employed by
non-U.S. Designated Subsidiaries, who are paid in foreign currency, and who
contribute foreign currency to the Plan through contributions or payroll
deductions will have such contributions converted to U.S. dollars. The exchange
rate for such conversion will be determined as prescribed by the Committee. In
no event will any procedure implemented for dealing with exchange rate
fluctuations that may occur during an Offering Period result in a purchase price
below the Purchase Date Price permitted under the Plan. Each Participant shall
bear the risk of any currency exchange fluctuations (if applicable) between the
date on which any Participant contributions are converted to U.S. dollars and
the following Purchase Date.

 

13.4 Withholding. The Company or any member of the Employer shall have the power
and the right to deduct or withhold, or require a Participant to remit to the
Company or any member of the Employer, an amount sufficient to satisfy Federal,
state and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of this Plan.

 

13.5 Equal Rights and Privileges. Except as provided in Section 13.6, all
Eligible Employees shall have equal rights and privileges with respect to the
Plan so that the Plan qualifies as an "employee stock purchase plan" within the
meaning of Section 423 or any successor provision of the Code and the related
regulations. Notwithstanding the express terms of the Plan, any provision of the
Plan other than Section 13.6 which is inconsistent with Section 423 or any
successor provision of the Code shall without further act or amendment by the
Company or the Committee be reformed to comply with the requirements of Section
423 of the Code. This Section 13.5 shall take precedence over all other
provisions in the Plan except Section 13.6.

 

13.6 Eligible Employees in Other Countries. Without amending the Plan, the
Committee may grant options or establish other procedures to provide benefits to
Eligible Employees of Designated Subsidiaries with non-U.S. employees on such
terms and conditions different from those specified in this Plan as may, in the
judgment of the Committee, be necessary or desirable to foster and promote
achievement of the purposes of the Plan and shall have the authority to adopt
such modifications, procedures, subplans and the like as may be necessary or
desirable (a) to comply with provisions of the laws or regulations or conform to
the requirements to operate the Plan in a qualified or tax or accounting
advantageous manner in other countries or jurisdictions in which the Company or
any Designated Subsidiary may operate or have employees, (b) to ensure the
viability of the benefits from the Plan to Eligible Employees employed in such
countries or jurisdictions and (c) to meet the objectives of the Plan.
Notwithstanding anything to the contrary herein, any such actions taken by the
Committee with respect to Eligible Employees of any Designated Subsidiary may be
treated as a subplan outside of an "employee stock purchase plan" under Section
423 of the United States Code and not subject to the requirements of Section 423
set forth in the United States Code and this Plan.

 

-6- 

 

 

 

13.7 Applicable Law. The Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of Texas.

 

13.8 Amendment and Termination. The Board may amend, alter, or terminate the
Plan at any time; provided, however, that (1) the Plan may not be amended in a
way which will cause rights issued under the Plan to fail to meet the
requirements of Section 423 of the Code; and (2) no amendment which would amend
or modify the Plan in a manner requiring stockholder approval under Section 423
of the Code or the requirements of any securities exchange on which the Shares
are traded shall be effective unless such stockholder approval is obtained. In
addition, the Committee may amend the Plan as provided in Section 11.3, subject
to the conditions set forth in this Section 13.8.

 

If the Plan is terminated, the Committee may elect to terminate all outstanding
options either prior to their expiration or upon completion of the purchase of
Shares on the next Purchase Date, or may elect to permit options to expire in
accordance with their terms (and participation to continue through such
expiration dates). If the options are terminated prior to expiration, all funds
accumulated in Participants' Accounts as of the date the options are terminated
shall be returned to the Participants as soon as administratively feasible.

 

13.9 No Right of Employment. Neither the grant nor the exercise of any rights to
purchase Shares under this Plan nor anything in this Plan shall impose upon the
Company or a member of the Employer any obligation to employ or continue to
employ any Employee. The right of the Company or a member of the Employer to
terminate any Employee shall not be diminished or affected because any rights to
purchase Shares have been granted to such Employee.

 

13.10 Right as Shareholder. No Participant shall have any rights as shareholder
unless and until Shares of Common Stock have been issued to him or her.

 

13.11 Governmental Regulation. The Company's obligation to sell and deliver
Shares of the Company's common stock under this Plan is subject to the approval
of any governmental authority required in connection with the authorization,
issuance, or sale of such Shares.

 

13.12 Gender. When used herein, masculine terms shall be deemed to include the
feminine, except when the context indicates to the contrary.

 

13.13 Condition for Participation. As a condition to participation in the Plan,
Eligible Employees agree to be bound by the terms of the Plan (including,
without limitation, the notification and holding requirements of Section 7.5)
and the determinations of the Committee.

 

 

-7- 

 

 

APPENDIX I

 

DEFINITIONS

 

"Account" means a recordkeeping account maintained for a Participant to which
Participant contributions and payroll deductions, if applicable, shall be
credited.

 

"Board" means the Board of Directors of the Company.

 

"Code" means the Internal Revenue Code of 1986, as amended.

 

"Committee" means the Compensation Committee or any other committee appointed by
the Board.

 

"Common Stock" means the Common Stock of the Company.

 

"Company" means International Isotopes Inc., a Texas corporation.

 

"Compensation" means gross earnings, including such amounts of gross earnings as
are deferred by an Eligible Employees (a) under a qualified cash or deferred
arrangement described in Section 401(k) of the Code or (b) under a plan
qualified under Section 125 of the Code. Compensation does not include severance
pay, equity compensation or gain from stock option exercises.

 

"Cut-Off Date" means the date established by the Committee from time to time by
which enrollment forms must be received prior to an Enrollment Date.

 

"Designated Subsidiary" means any Subsidiary which has been designated by the
Committee from time to time in its sole discretion as eligible to participate in
the Plan and which has adopted the Plan with the approval of the Committee in
its sole and absolute discretion.

 

"Eligible Employee" means an Employee eligible to participate in the Plan in
accordance with Article 3.

 

"Effective Date" means the effective date as determined by the Committee.

 

"Employee" means any individual who is an employee of the Employer for tax
purposes.

 

"Employer" means the Company or any Designated Subsidiary by which an Employee
is employed.

 

"Enrollment Date" means the first Trading Day of an Offering Period.

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

"Fair Market Value" means, as of any date, the closing trading price for the
Common Stock on any given date during regular trading, or if not trading on that
date, such price on the last preceding date on which the Common Stock was
traded, unless determined otherwise by the Committee using such methods or
procedures as it may establish.

 

"Grant Date" means a date on which an Eligible Employee is granted an option
under the Plan pursuant to Article 5.

 

"Grant Price" means the Fair Market Value of a Share on the Grant Date for such
option.

 

 

 

-8- 

 

 

"Offering Period" means each period, if any, designated by the Committee (which
period may be a calendar quarter or any other period designated by the
Committee); provided, that each period shall, in no event end later than
twenty-seven (27) months from the Grant Date. The Offering Period may but need
not be the same as the Purchase Period, as determined by the Committee.

 

"Participant" means an Eligible Employee who has enrolled in the Plan pursuant
to Article 4.

 

"Plan" means this International Isotopes Inc. Employee Stock Purchase Plan.

 

"Purchase Date" with respect to a Purchase Period means the last Trading Day in
such Purchase Period.

 

"Purchase Date Price" means the Fair Market Value of a Share on the applicable
Purchase Date.

 

"Purchase Period" means the period beginning on the Effective Date and ending on
the date designated by the Committee and each period, if any, thereafter
designated by the Committee (which period may be a calendar quarter or any other
period designated by the Committee); provided, that each period shall, in no
event end later than twenty-seven (27) months from the Grant Date.

 

"Purchase Price" means the price designated by the Committee, at which each
Share may be purchased under any option, but in no event less than eighty-five
percent (85%) of the lesser of:

 

(1) The Grant Price and

 

(2) The Purchase Date Price.

 

"Shares" means shares of the Company's Common Stock.

 

"Subsidiary" means a corporation, domestic or foreign, of which not less than
50% of the combined voting power is held by the Company or a Subsidiary, whether
or not such corporation now exists or is hereafter organized or acquired by the
Company or a Subsidiary.

 

"Trading Day" means a day on which the OTC Bulletin Board, New York Stock
Exchange, Nasdaq stock market or other alternative exchange or service on which
the Common Stock is traded, listed or quoted is open for trading.

 

 

 

  

 

 

 

 

 

 

-9-